TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00306-CR



                                    Shane Brooks, Appellant

                                                 v.

                                  The State of Texas, Appellee


                   FROM THE COUNTY COURT OF COMAL COUNTY
            NO. CCL-2573, HONORABLE CLAUDE D. DAVIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Shane Brooks filed his notice of appeal on May 2, 2008. On October 7,

2008, this Court received notice from the County Clerk’s Office of Comal County that Brooks has

neither paid, nor made arrangements to pay, for the clerk’s record. On October 13, 2008, the clerk

of this Court sent notice to Brooks that this appeal may be dismissed for want of prosecution if he

did not submit a response regarding this matter on or before October 23, 2008. To date, Brooks

has not responded to this Court’s notice, and the clerk’s record has not been filed. Accordingly, we

dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b).
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: December 17, 2008

Do Not Publish




                                              2